Citation Nr: 1810448	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 619A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which established service connection for PTSD; a 30 percent initial evaluation was assigned from June 30, 2009.  The Veteran expressed timely disagreement with the assigned initial evaluation, and the present appeal ensued.  

After the initial adjudication of the Veteran's claim, jurisdiction of the appeal was transferred to the VARO in Detroit, Michigan.  In a January 2011 Decision Review Officer (DRO) decision, the RO increased the initial evaluation for service-connected PTSD from 30 to 50 percent, effective from June 30, 2009 - the date of the initial claim to establish service connection.  Although this determination stated that this was a full grant of the benefits sought on appeal, the Veteran subsequently clarified that he was seeking a higher initial evaluation, and the United States Court of Appeals for Veterans Claims (the Court) has held that partial allowances, such as this, do not constitute a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  As such, the issue remains in appellate status and is properly before the Board.  

The Veteran was scheduled to appear for a videoconference hearing with a Veterans Law Judge (VLJ) in January 2018.  He failed to report for this hearing, and neither he nor his current or former representative have provided an explanation, to include good cause, and have not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702 (d); 20.704(d) (2017).  




Clarification of the issues on appeal

Evidence received by VA during the pendency of the Veteran's appeal for an increased initial evaluation for service-connected PTSD reflects that this disability, in part, renders the Veteran unable to secure and maintain substantially gainful employment.  See the November 2013 DRO hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As such, the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues remaining on appeal.

Initially, the Board notes that there is ample evidence pertinent to the issues on appeal which remains outstanding.  Specifically, at the November 2013 DRO hearing, the Veteran and his representative noted that he receives bi-weekly outpatient psychiatric treatment at the VA Outpatient Clinic in Oscoda, Michigan.  The Board observes that the most recent records of VA treatment associated with the record are dated to September 2003.  As these records are considered to be in VA's constructive possession, a remand to obtain and associated them with the file is necessary.  38 U.S.C.A. § 5103A (c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Further, the Veteran's representative notes that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) due to psychiatric symptoms prior to turning 65 years old.  Also, a September 2015 letter from the Veteran's former private attorney identifies outstanding private treatment relating to psychiatric symptoms from the University of Michigan Health System.  Despite this, the RO has undertaken no actions to obtain these records and associate them with the file.  While the Board notes that some of these records may pre-date the time period under appellate consideration, it is concluded that the reasonably identified records must be sought in an effort to determine the Veteran's overall disability picture and functional limitation due to his service-connected PTSD.  See Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that a veteran's SSA records must be sought under 38 U.S.C. § 5103A  and 38 C.F.R. § 3.159 (c) if there is an indication that the SSA records may be relevant to the claim for VA disability benefits).  

In addition, the Veteran was most recently provided a VA examination to determine the frequency and severity of the symptoms attributable to his service-connected PTSD in August 2009 - more than 8 years ago.  Evidence from the Veteran's November 2013 DRO hearing testimony and multiple written statements from he, his wife, and his private treating clinician reflect that his psychiatric symptoms have increased in frequency and severity since the August 2009 VA examination.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of above, the Board concludes that the PTSD issue must be remanded so that VA can fulfill its duty to assist by providing the Veteran a contemporaneous VA psychiatric examination.  

As noted in the Introduction, the matter of entitlement to TDIU has been raised by the record and is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  However, as this issue is partly reliant upon the combined evaluation, it is inextricably intertwined with the other claims being remanded by the Board, and thus, the Board must defer adjudication of this issue at this time.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Also, the Board finds that further development is necessary with respect to the TDIU issue.  First, he has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  Upon remand, the AOJ must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that if the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.) 

Further, a claim for TDIU must consider the Veteran's educational and occupational history.  In the present case, the RO has not provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for him to complete and submit in support of this claim.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In light of above, the Board concludes that, upon remand, the Veteran must be provided with a VA Form 21-8940 for him to complete and return to the AOJ. 

After the Veteran has completed the VA Form 21-8940, the AOJ must complete any additional development which flows from the information provided by the Veteran or obtained by the AOJ, to include scheduling the Veteran for additional VA examination and/or referring the Veteran's TDIU claim to the Director of Compensation Service for appropriate action as per 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must provide the Veteran and his representative with adequate notice of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) and (b).  

2.  The AOJ must provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed on how to properly complete and submit the form.  

3.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Saginaw, Michigan, and all associated facilities, to include from the VA Outpatient Clinic in Oscoda, Michigan, dated after September 17, 2003.  

4.  The AOJ must request that the Veteran identify the names, addresses, and approximate dates of treatment for all of the non-VA health care providers who have treated him for his PTSD.  Specifically, the Board is interested in all private treatment records The University of Michigan Health System and Dr. Awerbuch, in addition to any others identified by the Veteran.  

After securing appropriate release(s) from the Veteran, the AOJ must make two attempts to obtain any identified private treatment records which are not already associated with the claims file or make a formal finding that a second request for such records would be futile.  

The Veteran must be notified of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).  

5.  The AOJ must obtain and associate with the file any decision and award letters concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

6.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected PTSD.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected PTSD, to include the disability's effects on his employability.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

7.  Thereafter, the AOJ must readjudicate the issue of entitlement to an initial evaluation in excess for 50 percent for service-connected PTSD.  If the benefit is not granted to the fullest extent, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review..  

*The Board notes that readjudication of this issue must be undertaken before developing and adjudicating the TDIU issue, as the procedural and evidentiary standards for schedular and extraschedular TDIU under 38 C.F.R. § 4.16(a) and (b) differ.  

8.  Thereafter, the AOJ must complete any additional evidentiary development necessary to adjudicate the Veteran's claim for TDIU, to specifically include collecting and verifying information concerning his complete educational and occupational history, and scheduling him for additional VA examination(s) necessary for adjudicating the issue, to include referring the TDIU issue to the Director of Compensation Service for consideration of assignment of an extraschedular evaluation under 38 C.F.R. § 4.16(b) if his combined evaluation remains below 60 percent.  

9.  Thereafter, the AOJ must adjudicate the TDIU issue in light of any additional evidence added to the record.  If the benefit remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

